Citation Nr: 0800451	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  04-24 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for disabilities manifested 
by muscular, cardiovascular, blurred vision, sleep problems, 
fatigue, headaches, reflux, and psychiatric symptoms, claimed 
as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from December 1987 to November 1991.  He reportedly 
had service in the Southwest Asia theater of operations.

This matter came to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in April 2006 for further development.  

By letter received in November 2006, the veteran's 
representative claimed entitlement to an increased rating for 
a knee disability.  The Board notes that it does not appear 
that the veteran has been service-connected for any knee 
disability.  This matter is hereby referred to the RO for 
clarification from the representative and any necessary 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board acknowledges that in response to its April 2006 
remand, the RO did ask the veteran to clarify the 
disabilities he was claiming.  The RO duly requested 
clarification from the veteran, but to date neither the 
veteran nor his representative have offered any 
clarification.  Therefore, based on the record as it stands, 
the Board has listed the issue as shown on the first page of 
this decision.  

On a VA Form 9 dated July 31, 2006, the veteran requested a 
Board hearing at the RO.  In a January 2, 2008, Motion for 
Remand, the veteran's representative has directed the Board's 
attention to the hearing request and reiterated that the 
veteran does wish to appear at a Board hearing at the RO.  
Accordingly, the case must be returned to the RO for such a 
hearing. 

Accordingly, the case is REMANDED for the following actions:

The veteran should be scheduled for a 
Board hearing at the RO (either a hearing 
before a Veterans Law Judge sitting at 
the RO (Travel Board), or a Board 
videoconference hearing, as the veteran 
may wish).  After the hearing is 
conducted, or in the event that hearing 
is canceled or the veteran fails to 
report for the hearing, the case should 
be returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


